DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 1, 3-9, 10, 12-18, 19-20, received 17 May 2021. Claims 1, 3-9, 10, 12-18, 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “add[ing] an Internet gateway address to a content triggered service;….route[ing] all internet traffic intended for the internet gateway address to the content playback system….display[ing] content to a subscribing user until a quota is achieved; and in response to the quota being achieved, instruct[ing] the re-direct system to remove the Internet gateway address from the re-direct list” as stated in claims 1 and 10, the claimed limitations of add[ing] an internet gateway media access control address to a content triggered service…route[ing] all internet traffic to the content playback system;…remove the internet gateway MAC address from the re-direct list, thereby enabling user devices operatively copuled to the Internet gateway unfettered, monitored internet access;….in response to a usage threshold expiring, instruct the re-direct system to add the Internet gateway MAC address to the re-direct list” as stated in claims 19 and 20. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-10, 12-20 indicated claims 1, 3-10, 12-20 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA

Art Unit 2446



/SHEAN TOKUTA/               Primary Examiner, Art Unit 2446